Citation Nr: 1455851	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from December 1967 to December 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently transferred to the RO in Baltimore, Maryland.  When this matter was before the Board in May 2014, it was remanded for additional development.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

A psychiatric disability other than posttraumatic stress disorder was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability other than posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2013.  Although complete notice was not provided until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that the VA treatment records and post-service medical evidence identified by the appellant have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran's service treatment records are unavailable.  It is apparent that further efforts to obtain those records would be futile.  Where service treatment records are presumed destroyed, the Board's obligation to explain its findings and to consider the benefit of the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board believes it has met this obligation by the present decision.  The Board acknowledges that the record includes new evidence submitted by the Veteran in November 2014, after the most recent supplemental statement of the case.  This evidence is not pertinent to the issue decided herein, however.  Therefore, there is no need to remand the case to afford the originating agency the opportunity to consider the evidence.

The Veteran was provided examinations to determine whether he has a psychiatric disorder related to service, and the Board finds the examinations, and the opinion provided in 2013 and addendum provided in 2014, are adequate.  In this regard, the Board notes that the examination records reveal all findings needed to adjudicate the claim, and the 2013 VA examiner provided an opinion and addendum, with consideration of the reported in-service stressors and private opinion, which are supported by an adequate rationale.  Finally, the Board finds the prior remand instructions have been fulfilled.    

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty, but no compensation will be paid for disability due to the abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.301, 3.303.

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

November 2004 VA inpatient records reveal the Veteran's histories of a "recent" onset of depressive symptoms, indicating that they had persisted for two weeks.  The records reveal histories of cocaine usage since 1980, becoming a "problem" in 1989, and a history of cocaine use since 1987.  The records also reveal discharge diagnoses of substance-induced mood disorder and cocaine dependence.  An April 2005 private treatment record reveals the Veteran's history of strange thoughts at night and sleep impairment "for years."  The record reveals a diagnosis of anxiety disorder.  Subsequent medical records reveal VA inpatient treatment for substance-induced mood disorder and cocaine dependence in May 2005, June 2005, and April 2009.  A subsequent April 2009 VA treatment record reveals diagnoses including depressive disorder.  The record reveals a history of cocaine use since age 25.  May 2009 VA treatment records reveal the Veteran's history of using drugs to medicate himself after the trauma of being "hogtied" during an armed robbery in his house in 1987.  The records also report the past trauma of being robbed and hit in the face, resulting in fractured eye socket, in 1976.  A July 2009 VA treatment record reveals a diagnosis of readjustment disorder; the medical records otherwise reveal diagnoses of depressive disorder.  

In December 2009, the Veteran reported that his depression was the result of the head trauma in the late 1980s.  

A January 2010 VA examination record reveals diagnoses of mood disorder and polysubstance abuse/dependence, in remission.  

A January 2011 VA examination record reveals the examiner's determination that the Veteran had, "multiple mental disorders because of the polysubstance abuse dependence in addition to a depressive disorder, not otherwise specified, documented by mental treating sources."  The examiner explained that the association of substance indulgence and depression is rather high as it is described in the medical literature and that "substance abuse leads to mood dysfunction because it is common and predictable for anyone indulging in mood-altering intoxicants to manifest depression, anxiety, and suicidality."  The examiner diagnosed mood disorder and polysubstance abuse/dependence in alleged remission.  The examiner found the mood disorder was not at least as likely as not linked to service.  The examiner noted that the Veteran presented a history of mood disorder that had been worsened by the use of substance throughout the Veteran's life.  

An April 2012 statement from a private psychiatrist indicates that the Veteran had major depression and posttraumatic stress disorder and that the Veteran's, "symptoms are triggered by memories of past military experience."  In an April 2012 statement the Veteran reported fearing for his life while in Vietnam due to the "fighting and killing there."  

A November 2013 VA examination record reveals diagnoses of depressive disorder and polysubstance abuse in full sustained remission.  The examiner explained that all symptoms were due to the depressive disorder.  The examiner explained that the Veteran had a mild depressive disorder which had improved since the Veteran stopped using drugs.  The examiner found no evidence to show the Veteran's depression was etiologically related to service.  The examiner noted that the Veteran was first treated in 2004 and that although the Veteran reported substance use during service, there were no active substance use disorder symptoms and no evidence that the substance use was related to a mental disorder.  In a May 2014 addendum, the examiner noted the April 2012 private opinion and the Veteran's reported stressors but found no evidence to support a change in the initial opinion.  The examiner noted that the private opinion did not delineate any symptoms or provide an explanation of the reported connection between the current symptoms and service.  

Following review of the evidence, the Board concludes service connection is not warranted for a psychiatric disability other than posttraumatic stress disorder.  Initially, the Board finds the only probative diagnoses during the period on appeal are of a depressive or mood disorder.  The Board notes that the record includes a diagnosis of "readjustment disorder" in July 2009.  The Board finds the disorder is either not chronic or not an accurate diagnosis, however, as it is not corroborated by any other medical record (which all reveal diagnoses of mood/depressive disorder), the diagnosing medical professional did not provide a rationale for how the diagnosis was determined, and "readjustment disorder" is not listed in the DSM-IV or V.  Thus, the issue is whether a mood/depressive disorder is related to service.    
 
The Board finds a preponderance of the evidence shows that no chronic depressive/mood disorder was present during service or until more than one year thereafter.  Although the record does not include service medical evidence, the record does include the initial psychiatric treatment records which describe a recent onset of the Veteran's depressive symptoms.  The Veteran has reported psychiatric symptoms during service.  The Veteran's family members have also provided statements reporting that the Veteran changed after entrance into service.  Initially, the Board notes that the record indicates that the Veteran did not have contact with his family contemporaneous with or soon after discharge from service.  Thus, the Board finds the family members' statements are not probative evidence of a psychiatric disability during service.  Furthermore, the Board finds the Veteran's history of symptoms during service is not probative evidence of a current psychiatric disorder during service.  Although the Veteran is competent to report a history of symptoms during service, the Board finds the history is not credible as it is contradicted by histories of a post-service onset of the depressive symptoms, namely the histories provided at the time of initial treatment in 2004 and the history provided in a December 2009 statement that the depressive symptoms began after the post-service head injury.  The Board finds the histories provided in 2004 are particularly probative as they were provided in conjunction with initial treatment.  The Veteran has also reported drug abuse during service to cope with his psychiatric symptoms.  The Veteran initially reported that his cocaine use began after service and that drug usage did not become a problem until many years after service, however, and the Board finds the initial histories are more probative than any current histories of drug use as a coping mechanism during service.  Furthermore, a 2013 VA examiner has provided a probative opinion that the psychiatric disability is not related to service.  Thus, the Board finds the preponderance of the evidence establishes that no chronic psychiatric disability other than posttraumatic stress disorder was present during service or until more than one year thereafter.

Furthermore, the probative evidence does not establish that a psychiatric disability other than posttraumatic stress disorder is related to service.  Although a private psychiatrist submitted a nexus opinion in April 2012, the psychiatrist provided no rationale for the opinion  The Board finds the lack of rationale is particularly problematic as the Veteran has provided varying accounts of his "military experience," including an inaccurate history of service in Vietnam (in April 2012) and it is unclear what the psychiatrist believed the Veteran's service experiences entailed.  As such, the Board finds the April 2012 opinion is not probative evidence of a link between a current depressive disorder and service.  In contrast, the Board finds the 2013 VA examiner has provided a probative opinion (i.e. opinion supported by a rationale that is consistent with the record) that a current psychiatric disability was not caused by service.  Although the appellant might believe that his psychiatric disability is related to service, the probative medical evidence does not corroborate these assertions, and the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his psychiatric disability.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Service connection for a psychiatric disability other than posttraumatic stress disorder is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


